

117 HR 5123 IH: American Freedom and Internet Access Act of 2021
U.S. House of Representatives
2021-08-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5123IN THE HOUSE OF REPRESENTATIVESAugust 27, 2021Ms. Salazar (for herself, Mr. Waltz, Ms. Tenney, Mr. Mooney, Mr. Gimenez, Ms. Malliotakis, Mr. Mast, Mr. Posey, Mr. Crawford, Mr. Johnson of South Dakota, Mr. Palazzo, Mrs. Wagner, and Mr. Hice of Georgia) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo direct the Secretary of the Air Force to develop and begin implementation of Operation Starfall.1.Short titleThis Act may be cited as the American Freedom and Internet Access Act of 2021.2.Operation starfallNot later than 45 days after the date of the enactment of this Act, the Secretary of the Air Force, in consultation with the Chief of Space Operations, shall develop and begin implementation of Operation Starfall, a strategic plan to deploy stratospheric balloons, aerostats, or satellite technology capable of rapidly delivering wireless internet anywhere on the planet from the stratosphere or higher.